11-1003-cv
Hurt v. Donahoe
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 20th day of March, two thousand twelve.

PRESENT: RALPH K. WINTER,
                 REENA RAGGI,
                                 Circuit Judges,
                 JED S. RAKOFF,
                                 District Judge.*
----------------------------------------------------------------------
RENEE HURT,
                                 Plaintiff-Appellant,

                         v.                                              No. 11-1003-cv

PATRICK R. DONAHOE, POSTMASTER GENERAL,**
                                 Defendant-Appellee.
----------------------------------------------------------------------

FOR APPELLANT:                   Renee Hurt, pro se, St. Albans, New York.



          *
      Judge Jed S. Rakoff of the United States District Court for the Southern District of
New York, sitting by designation.
          **
         Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Postmaster General
Patrick R. Donahoe is automatically substituted for former Postmaster General John Potter.
The Clerk of the Court is directed to amend the caption as shown above.

                                                     1
FOR APPELLEE:               Varuni Nelson, Margaret M, Kolbe, Kelly Horan Florio,
                            Assistant United States Attorneys, for Loretta E. Lynch, United
                            States Attorney for the Eastern District of New York, Brooklyn,
                            New York.

       Appeal from a judgment of the United States District Court for the Eastern District

of New York (Eric N. Vitaliano, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on February 25, 2011, is AFFIRMED.

       Appellant Renee Hurt, proceeding pro se, appeals the district court’s grant of

summary judgment, dismissing her employment discrimination complaint. We review an

award of summary judgment de novo, mindful that “[s]ummary judgment is appropriate only

if the moving party shows that there are no genuine issues of material fact and that the

moving party is entitled to judgment as a matter of law.” Miller v. Wolpoff & Abramson,

L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). In doing so here, we assume the parties’

familiarity with the facts, record of prior proceedings, and issues on appeal.

       Upon review, we conclude that Hurt’s appeal is without merit substantially for the

reasons stated in the thorough and well-reasoned opinion of the district court. See

Memorandum & Order, Hurt v. Donahoe, No. 07-cv-4201 (ENV) (E.D.N.Y. Feb. 24, 2011),

ECF No. 31. We add only that to the extent Hurt alleged improper denials of worker’s

compensation, “it is settled law . . . that [the Federal Employee’s Compensation Act] is the

exclusive remedy for work-related injuries sustained by federal employees.” Votteler v.

United States, 904 F.2d 128, 129–30 (2d Cir. 1990). The district court properly concluded


                                              2
that the Secretary of Labor’s determination under that statute is not subject to judicial review.

See 5 U.S.C. § 8128(b).

       We have considered all of Hurt’s arguments on appeal and find them to be without

merit. The judgment of the district court is therefore AFFIRMED.

                                     FOR THE COURT:
                                     CATHERINE O’HAGAN WOLFE, Clerk of Court




                                               3